PER CURIAM.
The appellant’s motion appéars to have been made in entire good faith, and the papers disclose no good reason why it should have been denied. His counsel was absent from the county on his wedding trip when the original motion was returnable, and the brief time (two days) allowed by the learned special term in the appellant’s absence proved entirely unavailing for a proper exhibition of his side of the controversy on the merits. We think he should be allowed his day in court, and that the order appealed from should be reversed, with $io costs and disbursements, and the motion granted.